UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1548


HAFEEZUL HAQUE SIDDIQUI; AYESHA HAFEEZ; SUHA
HAFEEZ,

                                                          Petitioners,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-898-812; A76-898-813; A76-898-814)


Submitted:    December 15, 2003           Decided:   February 17, 2004


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andrew S. Tulumello, Jason Anthony, Kristina Marlow, GIBSON, DUNN &
CRUTCHER, L.L.P., Washington, D.C., for Petitioners.      Peter D.
Keisler, Assistant Attorney General, Donald E. Keener, Deputy
Director, Greg D. Mack, Senior Litigation Counsel,       Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


PER CURIAM:
            Hafeezul     Haque     Siddiqui,    a   native        and    citizen   of

Pakistan, petitions this court for review of an order of the Board

of   Immigration    Appeals      (Board)    affirming       a    decision     of   the

immigration judge (IJ) finding him removable and denying his

applications for asylum and withholding of removal.*                    The claims of

Hafeez’s   wife    and    child,   Ayesha     and   Suha,       are   derivative   of

Hafeez’s claim.     See 8 C.F.R. § 1207.7 (2003).

            Hafeez challenges the Board’s decision that he failed to

demonstrate he is a refugee based on past persecution or a well-

founded fear of future persecution on account of a protected

ground.    See 8 U.S.C.A. § 1158 (West 1999 & Supp. 2003); 8 U.S.C.

§    1101(a)(42)(A)      (2000).      The   record    supports          the   Board’s

conclusion.   See 8 C.F.R. § 1208.13(a) (2003) (the burden of proof

is on the alien to establish eligibility for asylum).                         We will

reverse the Board only if the evidence “‘was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.’”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).                       We

have reviewed the administrative record, the IJ’s decision, and the

decision of the Board, and find that substantial evidence supports



       *
      As Hafeez has failed to challenge on appeal the denial of
withholding and relief under the Convention Against Torture, these
claims are waived. See Fed. R. App. P. 28(a)(6); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); 11126 Baltimore
Blvd., Inc. v. Prince George’s County, Md., 58 F.3d 988, 993 n.7
(4th Cir. 1995).

                                      - 2 -
the Board’s ruling that Hafeez failed to establish his refugee

status.

              We deny Hafeez’s petition for review.             We deny the

Attorney General’s motion to designate the administrative record as

a supplemental joint appendix and Hafeez’s motion to file an

amended opening brief.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                            PETITION DENIED




                                     - 3 -